Citation Nr: 1755384	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-40 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2017 rating decisions issued by the Department of Veterans Affairs (VA) Appeals Management Organization (AMO).  Jurisdiction over the appeal presently rests with the RO in Boise, Idaho.  

As a matter of background, the Veteran initially was denied service connection for bilateral hearing loss in a November 2012 rating decision.  He appealed that denial to the Board.  In June 2017, during the pendency of this appeal, the Veteran was granted service connection for right ear hearing loss only.  The Veteran timely appealed the noncompensable rating assigned for that disability to the Board separately from his service connection claims.  In September 2017, the Board issued a decision which granted service connection for left ear hearing loss, and in taking jurisdiction over the increased rating claim for right ear hearing loss, remanded the increased rating claim for reconsideration of the rating because the disability had effectively been recharacterized as bilateral hearing loss in light of the Board's own decision.  

To the extent that the Veteran provided hearing testimony before a Veteran s Law Judge with regard to his service connection claim, both right and left ear hearing loss service connection claims have been granted, those appeals are now final and no longer before the Board; the increased rating claims constitute a separate appeal.  The October 2017 rating decision formalized the Board's grant, and a contemporary supplemental statement of the case readjudicated the increased rating claim, now characterized as a claim for an initial rating in excess of 40 percent for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's August 2012 audiogram showed bilateral hearing manifested by hearing impairment no worse than auditory acuity Level VII in the right ear, and Level VII in the left ear.  

2. The Veteran's June 2017 audiogram showed bilateral hearing manifested by hearing impairment no worse than auditory acuity Level IV in the right ear, and Level IV in the left ear; the AMO determined that sustained improvement had not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 percent for bilateral hearing loss have not been met.  See 38 U.S.C. §§ 1110, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in January 2012.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Increased Disability Rating

The Veteran is presently service connected for bilateral hearing loss with an initial rating of 40 percent.  He asserts he is entitled to a rating in excess thereof.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issue on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2017). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In August 2012, the Veteran was afforded a VA examination in connection with his initial service connection claim.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
95
100
79
LEFT
40
60
85
90
69

The speech discrimination score for the right ear was 64 percent correct; speech discrimination score for the left ear was 60 percent correct.  

Application of the above audiogram results to Table VI reveals Level VII hearing acuity in the right ear and Level VII hearing in the left ear.  38 C.F.R. §4.85, Table VI. This examination report did not demonstrate findings that puretone thresholds were 55 decibels or more at each of the four specified frequencies or that puretone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for either ear.  

Level VII hearing acuity in the better ear, and level VII hearing acuity in the poorer ear results in a 40 percent rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII. Thus, a 40 percent rating is the maximum statutory rating available using the August 2012 audiogram results.  

In June 2017, the Veteran was again afforded a VA examination in connection with his initial service connection claim.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
70
80
90
69
LEFT
35
60
85
85
66

The speech discrimination score for the right ear was 76 percent correct; speech discrimination score for the left ear was 80 percent correct.  

Application of the above audiogram results to Table VI reveals Level IV hearing acuity in the right ear and Level IV hearing in the left ear.  38 C.F.R. §4.85, Table VI. This examination report did not demonstrate findings that puretone thresholds were 55 decibels or more at each of the four specified frequencies or that puretone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted for either ear.  

Level IV hearing acuity in the better ear, and level IV hearing acuity in the poorer ear results in a 10 percent rating  in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII. As was explained in the supplemental statement of the case, the AMO acknowledged that a lower rating of 10 percent was appropriate using the June 2017 audiogram results, however, it is against VA regulation to reduce an evaluation with just one examination, and in the judgment of VA, sustained improvement had not yet been established to assign a lower rating from that date forward.  Thus, although the audiogram results only supports a 10 percent rating, the Veteran has been assigned a 40 percent rating based on his initial VA examination results and no showing of sustained improvement.  To that extent the Board observes that the medical evidence does not support a rating in excess of 40 percent using the June 2017 audiogram results.  

The Board has searched the record, but found no other audiogram data which would provide further insight into the severity of the Veteran's bilateral hearing loss.  The Veteran has not submitted any private audiogram results which the Board could consider in evaluating this claim.  

In sum, the Board has considered all of the evidence of record, to include multiple audiogram results, and finds that the Veteran's bilateral hearing loss has not manifested to a degree greater than 40 percent disabling at any point on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

A rating in excess of 40 percent for bilateral hearing loss is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


